2022 IL App (1st) 201086
                                               No. 1-20-1086
                                             February 22, 2022

                                                                                        FIRST DIVISION


                                                   IN THE

                                      APPELLATE COURT OF ILLINOIS

                                              FIRST DISTRICT


     FARAH GOHARI, as the Named Class Representative             )   Appeal from the
     Plaintiff and on Behalf of All Others Similarly Situated,   )   Circuit Court of
                                                                 )   Cook County, Illinois.
              Plaintiff-Appellant,                               )
                                                                 )   No. 16 CH 08261
         v.                                                      )
                                                                 )   Honorable
     McDONALD’S CORPORATION; LOTT #1, INC.,                      )   Anna M. Loftus
     McDonald’s Franchise at O’Hare Airport, Terminal 1,         )   Judge Presiding.
     Concourse C; and LOTT #1, INC., McDonald’s Franchise        )
     at O’Hare Airport, Terminal 1, Concourse B,                 )
                                                                 )
              Defendants-Appellees.                              )




           JUSTICE WALKER delivered the judgment of the court, with opinion.
           Presiding Justice Hyman and Justice Pucinski concurred in the judgment and opinion.


                                             OPINION


¶1         Farah Gohari sued McDonald’s Corporation (McDonald’s) for fraud. At the start of a

       hearing on a discovery motion, Gohari moved for substitution of judge as of right. The trial

       court denied the motion and later entered summary judgment in favor of McDonald’s. Gohari
     No. 1-20-1086


        argues on appeal that we must vacate all orders entered after the erroneous denial of her motion

        for substitution of judge. McDonald’s argues that the motion came too late because the judge

        had already ruled on substantial issues and started a hearing before Gohari moved for

        substitution of judge.

¶2          As we interpret section 2-1001 of the Code of Civil Procedure (735 ILCS 5/2-1001 (West

        2018)), which governs motions for substitution of judge, we hold that rulings concerning the

        order in which the court will consider motions and rulings regarding the form of documents

        filed with the court do not constitute rulings on substantial issues for purposes of section 2-

        1001. We further hold that a hearing on a discovery motion does not defeat the right to

        substitution of judge under section 2-1001. We find that the trial court’s erroneous denial of

        the motion for substitution of judge requires us to vacate all orders entered after the erroneous

        ruling, and we remand for further proceedings on the complaint.

¶3                                          I. BACKGROUND

¶4          In 2016, Gohari sued McDonald’s and others, claiming that McDonald’s outlets at O’Hare

        Airport posted signs showing prices far less than the prices McDonald’s charged for the items.

        In the complaint, Gohari alleged common law fraud in count I and a violation of the Consumer

        Fraud and Deceptive Business Practices Act (815 ILCS 505/1 et seq. (West 2018)) in count II.

        McDonald’s moved to dismiss the complaint. Judge Kathleen Pantle dismissed the common

        law fraud count with prejudice but found the consumer fraud count viable. She denied a motion

        to add appealability language to the order for dismissal of count I. See Ill. S. Ct. R. 304(a) (eff.

        Mar. 8, 2016).



                                                       2
     No. 1-20-1086


¶5         Judge Pantle retired in July 2018. The circuit court assigned the case to Judge Anna Loftus.

        Judge Loftus presided at a brief settlement conference in March 2019, where she entered no

        rulings.

¶6         McDonald’s filed a motion for summary judgment. Gohari filed a response claiming she

        needed depositions from several employees of McDonald’s to respond to the motion for

        summary judgment. See Ill. S. Ct. R. 191 (eff. Jan. 4, 2013). Before the scheduled hearing on

        the discovery motion, Gohari’s counsel sent several case citations to the court in letters

        addressed to the court.

¶7         Prior to the hearing on July 19, 2019, Judge Loftus told Gohari’s counsel she would ignore

        the citations and arguments included in the letters sent to the court but invited counsel to make

        the arguments and citations properly in briefs filed with the court. Gohari’s counsel asked the

        court for leave to file an amended complaint. Judge Loftus ruled that she would hear argument

        on the discovery motion before hearing argument on the motion for leave to amend the

        complaint.

¶8         The following exchange preceded discussion of the motion for leave to take depositions:

                     “MR. KRISLOV [Gohari’s counsel]: Your Honor, since you have not ruled

               substantively on anything in this case, we would ask for a change for our one-

               time—

                     THE COURT: Well, the question is whether the hearing has begun, and I

               addressed—I discussed the motion itself, and I have started the hearing, and I

               think you’d have [to] address that factor.



                                                     3
No. 1-20-1086


         You can get it as a right, as long as no hearing has begun, so the question is

         whether the hearing has begun.

                MR. KRISLOV: Well, you have begun the hearing on a non-substantive

         matter. It’s a procedural issue.

                THE COURT: Well, I think it’s a substantive matter, whether I should allow

         you to take four depositions before responding to a motion for summary

         judgment.

                ***

                THE COURT: So, are we still moving forward with the motion to

         substitute?

                MR. KRISLOV: Yes, we would still want to move forward with the motion

         to substitute.

                ***

                THE COURT: I’m concluding on the record today that I’ve already begun

         the hearing. I’ve already addressed certain arguments counsel has raised, upon

         which it appears that prompted the request for substitution, which is along the

         lines of testing the waters.

                So, for the purposes—in response to your motion to substitute, I’m going

         deny that motion.

                And just for the record, it was a motion as of right.”




                                                  4
       No. 1-20-1086


¶9           In October 2020, Judge Loftus entered an order granting summary judgment in favor of

          McDonald’s and the other defendants, finally disposing of the case. Gohari appealed. Before

          this court addressed the appeal, our supreme court decided Palos Community Hospital v.

          Humana Insurance Co., 2021 IL 126008. The court rejected “test[ing] the waters” as grounds

          for denying a motion for substitution of judge as of right. Palos Community Hospital, 2021 IL

          126008, ¶ 30. Gohari filed a motion contending that, in light of Palos Community Hospital,

          this court must reverse the denial of her motion for substitution of judge and vacate all orders

          entered after she made the motion on July 19, 2019. McDonald’s contends that even under

          Palos Community Hospital, Gohari made the motion for substitution of judge too late. We took

          Gohari’s motion for reversal in light of Palos Community Hospital with the case.

¶ 10                                            II. ANALYSIS

¶ 11         Gohari argues on appeal that the trial court should have granted her motion for substitution

          of judge and should have denied McDonald’s motions for summary judgment. We review

          de novo the denial of a motion for substitution of judge as of right. Illinois Licensed Beverage

          Ass’n v. Advanta Leasing Services, 333 Ill. App. 3d 927, 932 (2002).

¶ 12         Section 2-1001(a)(2)(ii) of the Code of Civil Procedure provides that the trial court must

          grant a party’s motion for substitution of judge if the party presents the motion “before trial or

          hearing begins and before the judge to whom it is presented has ruled on any substantial issue

          in the case.” 735 ILCS 5/2-1001(a)(2)(ii) (West 2018). McDonald’s argues that Gohari filed

          her motion too late because Judge Loftus had already ruled on substantial issues and because

          Judge Loftus had already started a hearing.



                                                        5
       No. 1-20-1086


¶ 13         Judge Loftus interpreted section 2-1001 in accord with first district precedent. In Cincinnati

          Insurance Co. v. Chapman, 2012 IL App (1st) 111792, ¶ 23, for example, the court emphasized

          the prevention of judge shopping through use of the “test the waters” doctrine. Only one of

          Illinois’s five appellate districts—the Fourth District—rejected the “test the waters” doctrine

          prior to Palos Community Hospital. The Fourth District’s reasoning in Schnepf v. Schnepf,

          2013 IL App (4th) 121142, provides guidance for interpretation of section 2-1001.

             “The [test the waters] doctrine not only does nothing to advance the functioning of

             section 2-1001(a)(2), but it also affirmatively frustrates its purpose. By inviting the

             trial judge to make the potentially nuanced, subjective determination of whether he

             has tipped his hand at some point during the proceedings, the doctrine undermines

             the movant’s right to have the fate of his case placed in the hands of a different

             judge. ***

                 Justice McDade articulated an additional, more fundamental flaw in the ‘test

             the waters’ doctrine, as follows:

                       ‘It appears that an acknowledgment that one has “tipped his hand” is

                       tantamount to a concession that he has prejudged the case and is, therefore,

                       biased. It seems to me that such a finding ought to mandate a recusal rather

                       than militating against it. As it now stands, if the judge has not formed an

                       opinion and given the parties some inkling of what that opinion is, then a

                       party is able to take a recusal as a matter of right; if, on the other hand, the

                       judge has formed an opinion before the evidence has been presented and

                       has tipped his hand to that effect, he must remain as the judge in the case.

                                                          6
No. 1-20-1086


                *** [T]his result makes no sense to me ***.’ (Emphases in original.) [In re

                Estate of Gay, 353 Ill. App. 3d 341, 345-46 (2004) (McDade, J., specially

                concurring).]

      ***

      *** [S]ection 2-1001(a)(2) of the Code is to be liberally construed, and if the

      motion ‘is timely, in proper form, and in compliance with the statute, the right to a

      change of venue in both civil and criminal cases is absolute.’ [Rosewood Corp. v.

      Transamerica Insurance Co., 57 Ill. 2d 247, 250 (1974).] *** Freedom from

      judicial prejudice was the only stated purpose of the statute, and it was not

      inconsistent with a liberal construction to limit the statute to that purpose. Now,

      however, prejudice is irrelevant to section 2-1001(a)(2), and parties are no longer

      limited to that single basis for seeking a substitution of judge. Under a liberal

      construction of the current statute, parties are free to move for a substitution of

      judge as of right for whatever reason they wish, provided their purpose is not to

      delay or avoid trial [citation]. Accordingly, when the statutory conditions are met

      and there is no showing that substitution is sought to delay or avoid trial, judges

      have no authority to inquire into the movant’s reason for seeking substitution and

      to deny the motion if that reason does not meet their approval.

         *** [T]he concern over ‘judge shopping’ is already addressed by the

      requirement that the motion be presented ‘before trial or hearing begins and before

      the judge to whom it is presented has ruled on any substantial issue in the case.’



                                                 7
       No. 1-20-1086


             735 ILCS 5/2-1001(a)(2)(ii) (West 2008).” Schnepf, 2013 IL App (4th) 121142,

             ¶¶ 50-54.

¶ 14         The Palos Community Hospital court acknowledged that parties might “strategically time

          the filing of their motions for substitution of judge as of right as a form of gamesmanship.”

          Palos Community Hospital, 2021 IL 126008, ¶ 35. However, the court noted that “[e]ven

          without the test the waters doctrine, the trial court may rely on its inherent authority to enter

          any orders necessary to prevent abuse or manipulation of the system.” Palos Community

          Hospital, 2021 IL 126008, ¶ 35.

¶ 15                                         A. Substantial Ruling

¶ 16         The appellate court in In re Marriage of Birt, 157 Ill. App. 3d 363, 368 (1987), summarized

          cases finding rulings either substantial or not substantial within the meaning of the predecessor

          of section 2-1001. The appellate court reasoned that when petitions for change of venue were

          properly denied, the trial judge had already made substantial rulings on (1) motions to dismiss,

          (2) motions for summary judgment, (3) motions to dissolve a temporary injunction,

          (4) motions in limine, (5) motions to appoint a guardian ad litem, (6) motions involving

          allegations in the complaint, (7) pretrial rulings of law, and (8) other matters relating to the

          merits of the case. Birt, 157 Ill. App. 3d at 368.

¶ 17         The appellate court also examined cases in which petitions for change of venue were

          improperly denied because the trial judges rulings involved nonsubstantial issues like

          (1) motions for continuances, (2) rulings on a notice to admit facts, (3) situations concerning a

          pretrial conference where no decisions were made affecting the merits of the case, (4) the grant

          of a motion to amend a complaint to which there was no objection, (5) rulings on discovery

                                                        8
       No. 1-20-1086


          motions, and (6) motions for severance of issues. Courts found that rulings in those cases

          involved issues not directly related to the merits of the case. Birt, 157 Ill. App. 3d at 368.

¶ 18         We construe the statute “liberally *** to effect rather than defeat the right of substitution.”

          Beahringer v. Hardee’s Food Systems, Inc., 282 Ill. App. 3d 600, 601 (1996). In accord with

          Birt and a liberal construction of section 2-1001, we find that the trial court did not rule on a

          substantial issue when it decided the order in which it would consider the motion for leave to

          take depositions and the motion for leave to amend the complaint. See Schnepf, 2013 IL App

          (4th) 121142, ¶ 58 (ruling on scheduling is not a substantial ruling). The ruling on the proper

          format for documents addressed to the court also does not qualify as a ruling on a substantial

          issue. See Stoller v. Paul Revere Life Insurance Co., 163 Ill. App. 3d 438, 441 (1987)

          (procedural rulings on discovery issues not substantial). Judge Loftus had not made any

          substantial rulings before Gohari moved for substitution of judge.

¶ 19                                              B. Hearing

¶ 20         Judge Loftus scheduled a hearing on Gohari’s motion for leave to take depositions of

          several McDonald’s employees. The parties arrived at the courtroom, and Gohari’s attorney

          started to argue for leave to file an amended complaint before Judge Loftus interrupted to rule

          that she would hear the motion for depositions first. Before starting to argue the motion,

          Gohari’s attorney moved for substitution of judge. McDonald’s argues that the motion came

          too late because the court began a hearing within the meaning of section 2-1001 before the

          attorney moved for substitution.

¶ 21         The requirement that the motion must come before “hearing begins” remained unchanged

          after the legislature amended the statute to distinguish motions for change of venue from

                                                        9
       No. 1-20-1086


          motions for substitution of judge. See Ill. Rev. Stat. 1989, ch. 110, ¶ 2-1001(c), 735 ILCS 5/2-

          1001(a)(2)(ii), 2-1001.5(c) (West 1994); see In re Marriage of Roach, 245 Ill. App. 3d 742,

          746-47 (1993). Courts have interpreted “hearing” for venue purposes as a “hearing on the

          merits.” Stark v. Ralph F. Roussey & Associates, 5 Ill. App. 3d 665, 667 (1972); Sansonetti v.

          Archer Laundry, Inc., 44 Ill. App. 3d 789, 798 (1976). Construing the statute liberally to permit

          substitution of judge, we find that a hearing, for purposes of section 2-1001, refers to a hearing

          on the merits. The hearing on the motion for discovery would not determine the merits of the

          complaint. Thus, we need not decide whether the hearing on July 19, 2019, began before

          Gohari moved for substitution. Because Judge Loftus had not begun a hearing on the merits

          and she had not ruled on any substantial issues, section 2-1001 required the court to grant the

          motion for substitution of judge. Illinois Licensed Beverage Ass’n, 333 Ill. App. 3d at 933-34.

          “Orders entered after a motion for substitution of judge has been improperly denied are void.”

          Illinois Licensed Beverage Ass’n, 333 Ill. App. 3d at 932. We vacate all orders Judge Loftus

          entered after Gohari made the motion for substitution of judge on July 19, 2019.

¶ 22         Because we vacate the order granting McDonald’s motion for summary judgment on the

          complaint, we lack jurisdiction to consider the parties’ arguments on the court’s decision on

          each count of the complaint. We cannot consider an appeal from Judge Pantle’s order granting

          McDonald’s motion for judgment on count I of the complaint because Judge Pantle denied the

          motion to include Rule 304(a) language that might have made the judgment on that count

          appealable. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016).




                                                       10
       No. 1-20-1086


¶ 23                                         III. CONCLUSION

¶ 24         Because Judge Loftus had not ruled on any substantial issues and had not begun a hearing

          on the merits before Gohari made a motion for substitution of judge, section 2-1001 required

          the trial court to grant the motion. We vacate all orders entered after the trial court denied the

          motion for substitution of judge and remand for further proceedings on the complaint.

¶ 25         Orders vacated; cause remanded.




                                                       11
No. 1-20-1086



                                  No. 1-20-1086


Cite as:                 Gohari v. McDonald’s Corp., 2022 IL App (1st) 201086


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 16-CH-
                         08261; the Hon. Anna M. Loftus, Judge, presiding.


Attorneys                Clinton A. Krislov and Kenneth Goldstein, of Krislov &
for                      Associates, Ltd., of Chicago, for appellant.
Appellant:


Attorneys                David J. Doyle and Matthew H. Bunn, of Freeborn & Peters LLP,
for                      of Chicago, for appellee McDonald’s Corporation.
Appellee:
                         Jessica K. Burtnett and Brittany N. Bermudez, of Traub
                         Lieberman Straus & Shrewsberry, LLP, of Chicago, for appellee
                         Lott #1, Inc.




                                        12